 
Exhibit 10.1
 

 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 
THIS AGREEMENT, made as of this 30th day of December, 2016, is by and between
CUSTOMERS BANCORP, INC. ("Company") and JAY S. SIDHU ("Executive").

 
Background
 
A.           Customers Bank, formerly known as New Century Bank ("Bank") and
Executive are parties to an Employment Agreement dated as of June 17, 2009
("Effective Date").


B.           Pursuant to the Plan of Merger and Reorganization approved by the
shareholders of the Bank, which became effective as of September 17, 2011, the
Company assumed the Bank's obligations under said Employment Agreement.


C.           Company wishes to retain and secure the services of Executive as
the Company's Chief Executive Officer and the Bank's Chief Executive Officer on
the terms and conditions set forth herein.


D.           Company and Executive entered into the Amended and Restated
Employment Agreement dated March 26, 2012 ("2012 Employment Agreement").


E.           Company and Executive wish to amend the 2012 Employment Agreement
to change the payment of Cash Severance Compensation under a Change of Control
to a  minimum period of 3 years in section 5.5 (a)(i) and to delete the sections
related to compensation paid in connection with Company acquisitions or capital
raising transactions in section 3 (c).  


F.           Subject to the terms and conditions hereinafter, Executive is
willing to enter into this Amended and Restated Employment Agreement (this
"Agreement") upon the terms and conditions set forth.
 
G.           The Company's Board of Directors has approved this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties agree as follows:
 
1.           Employment. Subject to the terms and conditions of the Agreement
between the Bank and Executive dated May 19, 2009 ("Definitive Agreement"),
Company agrees to employ Executive as its Chief Executive Officer and the Chief
Executive Officer during the remainder of the "Term" defined in Section 2 of
this Agreement. Executive shall report to and be subject solely to direction of
the Boards of Directors of the Company and the Bank.  Executive shall have the
powers and authority ordinarily given to the respective positions described
above as provided under the respective Bylaws of the Company and the Bank.
Executive will have such duties as normally apply to such positions.
Hereinafter, the term "Company" as used herein shall mean the Company, or the
Bank, or both, as the context requires.  Executive shall devote a substantial
portion of his working time, abilities and attention to the business of the
Company, and will fulfill all of the duties required of him as Chief Executive
Officer. The Company acknowledges that Executive may serve as the chief
executive officer of one, non-competing financial institution. The Board of
Directors will consult with Executive from time to time to develop a plan with
respect to the time and structure of his activities on behalf of Company in
light of his other business activities. The services of Executive shall be
rendered principally in Wyomissing, PA, but Executive shall undertake such
traveling on behalf of Company as may be reasonably required.


1

--------------------------------------------------------------------------------



 
2.           Term of Employment. Subject to the terms and conditions of this
Agreement, the initial term of employment hereunder shall be for the three
(3)-year period commencing on the Effective Date and ending on the day preceding
the three (3)-year anniversary of the Effective Date. As of each one (1)-year
anniversary of the Effective Date, the term of employment hereunder shall be
extended for another one (1) year, automatically, unless either party delivers
notice to the contrary to the other party at least sixty (60) days prior to such
one (1)-year anniversary, in which case the term of employment hereunder shall
expire as of the date to which it was last extended pursuant to this sentence.
Such notice shall be delivered in a manner consistent with the requirements of
Section 13. References in this Agreement to the "Term" shall refer both to such
initial term and any successive terms.
 
3.           Compensation. In consideration of the services to be rendered by
Executive, Company shall pay to Executive during the initial Term:
 
(a)           A base salary of not less than Two Hundred and Twenty Five
Thousand dollars ($225,000) per annum for each year of the Term, payable in
equal installments over such payroll cycles as the Company pays its executive
officers generally, with any salary for initial or final partial months or other
payroll periods being prorated based on the number of calendar days in question.
It is understood that the Board of Directors of the Company shall review
Executive's performance and make a determination regarding increases in his
salary at least once in every calendar year during the Term.
 
(b)           Incentive Compensation in such amount, form, and at such time as
is provided in such executive incentive plan for Executive as shall be approved
by the Board of Directors of the Company and in effect from time to time. Such
incentive compensation may take the form of cash payments ("Cash Bonus"),
transfers of stock or stock options (collectively, "Equity Awards"). Equity
Awards shall be subject to such restrictions, vesting and other conditions and
limitations as set forth in the executive incentive plan developed for
Executive.
 
4.           Reimbursement of Expenses; Retirement Plan.
 
4.1           Reimbursement of Expenses. During the Term, Company shall
reimburse Executive for reasonable expenses incurred by him in the performance
of his duties, as well as those incurred in furtherance of or in connection with
the business of Company, including but not limited to traveling, entertainment,
dining and other expenses. In lieu of reimbursement of Executive of his costs of
using his personal automobile for business purposes pursuant to the immediately
preceding sentence, Company shall provide a car allowance to Executive of up to
one thousand dollars ($1,000) per month.
 
4.2           Retirement Plan. The Board of Directors shall develop and
implement a nonqualified retirement income plan for Executive which shall be
designed to provide him with an annual pension commencing upon his retirement
from the Company at or after age sixty-five (65), subject to the Executive's
ability to qualify for a variable life insurance policy, which the Company will
own to informally fund such obligation. The goal of the plan shall be to provide
an annual pension of two hundred thousand dollars ($200,000) for fifteen (15)
years, but the annual amount will be less or more than the target depending upon
the performance of the investments inside the informal funding vehicle. The
Board of Directors will review the plan on or about the fourth anniversary of
the Effective Date and determine whether it is appropriate to increase the
target amount and the informal funding thereof in light of Executive's
compensation at that time.  Executive shall become vested in this pension after
completing seven (7) years of continuous service with the Company, or upon his
termination of employment under circumstances that would result in the Company's
obligation to pay Severance Compensation under Section 5.5 below (and as defined
therein).


 
2

--------------------------------------------------------------------------------



 
5.           Termination of Employment.
 
5.1           Termination by Company; "Cause." Company shall have the right to
terminate Executive's employment hereunder at any time, with or without "Cause"
(as defined below). In the event of any termination by Company, Company shall
give Executive forty-five (45) days prior notice of any termination without
Cause, but shall not be obligated to give Executive prior notice of a
termination with Cause. Company shall nevertheless be obligated to pay Executive
such compensation and severance, if any, as may be provided for in this
Agreement under the applicable circumstances. Company will give Executive notice
of termination of his employment pursuant to a "Notice of Termination" (as
defined below).
 
5.2           No Right to Compensation or Benefits Except as Stated. If the
Company terminates Executive's employment for Cause, Executive shall have no
right to severance compensation of any kind, or any right to salary or other
benefits for any period after such date of termination. If Executive is
terminated by Company other than for Cause, Executive's rights to compensation
and benefits under this Agreement shall be as set forth in Section 5.5.
 
5.3           Termination by Executive. Executive shall have the right to
terminate his employment, whether or not for "Good Reason" (as hereinafter
defined), but, in all events, Executive shall give Company notice pursuant to a
written "Notice of Termination" (as defined below). If the termination by
Executive is other than for Good Reason: (i) Executive must give Company a
Notice of Termination not less than forty five (45) days prior to the date his
termination of employment will be effective, and (ii) Executive shall have no
right to severance compensation of any kind, or any right to salary or other
benefits for any period after such date of termination. If termination is by
Executive for Good Reason, Executive's rights to compensation and benefits under
this Agreement shall be as set forth in Section 5.5.


5.4           Certain Definitions.
 
(a)           In connection with a termination of Executive's employment by the
Company, "Cause" shall mean any one or more of the following reasons: (1) the
willful material failure by the Executive to perform the duties required of him
hereunder (other than any such failure resulting from incapacity due to physical
or mental illness of the Executive or material changes in the direction and
policies of the Board of Directors of Company), if such failure continues for
fifteen (15) days afer a written demand for substantial performance is delivered
to the Executive by the Company which specifically identifies the manner in
which it is believed that the Executive has failed to attempt to perform his
duties hereunder; (2) the willful engaging by the Executive in willful
misconduct materially injurious to the Company; (3) receipt by the Company of a
notice (which shall not have been appealed by Executive or shall have become
final and non-appealable) of any governmental body or entity having jurisdiction
over the Company requiring termination or removal of the Executive from his then
present position, or receipt of a written directive or order of any governmental
body or entity having jurisdiction over the Company (which shall not have been
appealed by Executive or shall have become final and non-appealable) requiring
termination or removal of the Executive from his then present position; (4)
personal dishonesty, incompetence, willful misconduct, willful breach of
fiduciary duty involving personal profit or conviction of a felony; or (5)
material breach of any provision set forth in Paragraphs 7, 8, or 10, to the
extent applicable. For purposes of this paragraph, no act, or failure to act, on
the Executive's part shall be considered "willful" unless done or omitted to be
done by Executive in bad faith and without reasonable belief that his action or
omission was in the best interest of Company. Any act or omission to act by the
Executive in reliance upon a written opinion of counsel to Company shall not be
deemed to be willful.
 
3

--------------------------------------------------------------------------------



 
(b)           Good Reason. For purposes of this Agreement, "Good Reason" shall
mean (1) a material breach by Company of the provisions of this Agreement, which
failure has not been cured within 30 days after a written notice of such
noncompliance has been given by Executive to Company; (2) any purported
termination of Executive's employment which is not effected in compliance with
the requirements of this Agreement; (3) any reduction in title or a material
adverse change in Executive's responsibilities or authority which are
inconsistent with, or the assignment to Executive of duties inconsistent with,
Executive's status as Chief Executive Officer of Company; or (4) any reduction
in Executive's annual base salary as in effect on the date hereof or as the same
may be increased from time to time.
 
(c)           Notice of Termination. Any termination of Executive's employment
by Company or by Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a "Notice
of Termination" shall mean a dated notice which shall (1) indicate the specific
termination provision in this Agreement relied upon; (2) set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive's employment under the provision so indicated; and (3) be given in a
manner consistent with the requirements of Section 13.


5.5           Compensation Upon Certain Types of Termination. If Executive shall
terminate his employment for Good Reason during the Term, or if Executive's
Employment is terminated by the Company other than for Cause during the Term, or
if Executive's Employment is terminated for any reason other than Cause upon
expiration of the Term, then in lieu of any salary or damages payments to
Executive for periods subsequent to the date of termination, Company shall pay
as "Severance Compensation" to Executive, in lieu of all other damages,
compensation and benefits other than any benefits the right to which shall have
previously vested, an amount (the "Severance Compensation") equal to the
following, depending upon whether a "Change in Control" (as defined below) shall
have occurred at the time of termination of employment:
 
(a)           If a Change in Control shall not have occurred within twelve (12)
months prior to the date of termination of Executive's employment with the
Company, the Company shall pay Executive the following Severance Compensation,
payable at the respective times and on the respective conditions set forth in
this subsection for each type of Severance Compensation:
 
(i)           Cash Severance Compensation. Notwithstanding anything to the
contrary elsewhere in this Agreement, Executive shall be entitled to receive a
dollar amount equal to the sum of Executive's then current base salary plus the
average of the annual Cash Bonuses paid to him with respect to the three (3)
fiscal years of the Company immediately preceding the fiscal year of
termination, for the greater of three (3) years or the period of time remaining
in the Term. This element of Severance Compensation shall be payable in equal
installments on the normal pay dates following Executive's separation from
service with the Company within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code"), and the Treasury Regulations
promulgated thereunder (such Section and regulations are sometimes referred to
in this Agreement as "Section 409A"). If, as of the date of the Executive's
separation from service, stock of the Company or a holding company or other
parent entity with respect to the Company is publicly traded on an established
securities market or otherwise, and if necessary to comply with Section 409A,
payments otherwise due during the six (6)-month period following his separation
from service shall be suspended and paid in a lump sum upon completion of such
six (6)-month period, at which time the balance of the payments shall commence
in installments as described in the preceding sentence. Payments shall be
subject to deduction for such tax withholdings as Company may be obligated to
make;
4

--------------------------------------------------------------------------------



 
 
(ii)           Equity Awards. All Equity Awards shall be vested in full;
 
(iii)           Cash Bonus. Executive shall be entitled to a fraction of any
Cash Bonus for the fiscal year of the Company within which Executive's
termination of employment occurs which, based upon the criteria established for
such Cash Bonus, would have been payable to Executive had he remained employed
through the date of payment, the numerator of which is the number of days of
such fiscal year prior to his termination of employment and the denominator of
which is three hundred and sixty-five (365); and
 
(iv)           Company shall continue to provide health insurance (including
dental if applicable) and any life or disability insurance benefits for the
shorter of (i) the length of the severance measurement period set forth in
Section 5.5(a)(i) above, or (ii) the maximum period the Company is then
permitted to extend each individual benefit under the applicable plan or policy
or applicable law.
 
(b)           If a Change in Control shall have occurred within twelve (12)
months prior to the date of termination of Executive's employment with the
Company, the Company shall pay Executive Severance Compensation equal to three
hundred percent (300%) of the sum of Executive's then current base salary plus
the average of the annual Cash Bonuses paid to him with respect to the three (3)
fiscal years of the Company immediately preceding the fiscal year of
termination. The Severance Compensation shall be payable in a single lump sum
within thirty (30) days following Executive's separation from service within the
meaning of Section 409A. If, as of the date of the Executive's separation from
service, stock of the Company or a holding company or other parent entity with
respect to the Company is publicly traded on an established securities market or
otherwise, and if necessary to comply with Section 409A, payment of the lump sum
shall be suspended and paid within the thirty (30)-day period following the
close of the six (6) month period following his separation from service.
Payments shall be subject to deduction for such tax withholdings as Company may
be obligated to make. In addition to the aforesaid Executive Severance
Compensation, additional Executive Severance Compensation shall be provided as
set forth below.


(i)           Equity Awards. All Equity Awards shall be vested in full,
 
(ii)           Cash Bonus. Executive shall be entitled to a fraction of any Cash
Bonus for the fiscal year of the Company within which Executive's termination of
employment occurs which, based upon the criteria established for such Cash
Bonus, would have been payable to Executive had he remained employed through the
date of payment, the numerator of which is the number of days of such fiscal
year prior to his termination of employment and the denominator of which is
three hundred and sixty-five (365);
 
(iii)           Company shall continue to provide health insurance (including
dental if applicable) and any life or disability insurance benefits for the
shorter of (i) the length of the severance measurement period set forth in above
in this Section 5.5(b), or (ii) the maximum period the Company is then permitted
to extend each individual benefit under the applicable plan or policy or
applicable law; and
 
5

--------------------------------------------------------------------------------



 
(iv)           If, as a result of payments provided for under or pursuant to
this Agreement together with all other payments in the nature of compensation
provided to or for the benefit of Executive under any other agreement in
connection with a Change in Control, Executive becomes subject to taxes of any
state, local or federal taxing authority that would not have been imposed on
such payments but for the occurrence of a Change in Control, including any
excise tax under Section 4999 of the Code and any successor or comparable
provision, then, in addition to any other benefits provided under or pursuant to
this Agreement or otherwise, Company (including any successor to Company) shall
pay to Executive at the time any such payments are made under or pursuant to
this or the other agreements, an amount equal to the amount of any such taxes
imposed or to be imposed on Executive (the amount of any such payment, the
"Parachute Tax Reimbursement"). In addition, Company (including any successor to
Company) shall "gross up" such Parachute Tax Reimbursement by paying to
Executive at the same time an additional amount equal to the aggregate amount of
any additional taxes (whether income taxes, excise taxes, special taxes,
employment taxes or otherwise) that are or will be payable by Executive as a
result of the Parachute Tax Reimbursement being paid or payable to Executive
and/or as a result of the additional amounts paid or payable to Executive
pursuant to this sentence, such that after payment of such additional taxes
Executive shall have been paid on a net after-tax basis an amount equal to the
Parachute Tax Reimbursement. The amount of any Parachute Tax Reimbursement and
of any such gross-up amounts shall be determined by Company's independent
auditing firm, whose determination, absent manifest error, shall be treated as
conclusive and binding absent a binding determination by a governmental taxing
authority that a greater amount of taxes is payable by Executive.
 
(c)           For purposes of this Agreement, "Change in Control" means the
occurrence of any one or more of the following events:
 
(i)           There occurs a merger, consolidation or other business combination
or reorganization to which the Company is a party, whether or not approved in
advance by the Board of Directors of the Company, in which (A) the members of
the Board of Directors of the Company immediately preceding the consummation of
such transaction do not constitute a majority of the members of the Board of
Directors of the resulting corporation and of any parent corporation thereof
immediately after the consummation of such transaction, and (B) the shareholders
of the Company immediately before such transaction do not hold more than fifty
percent (50%) of the voting power of securities of the resulting corporation;
 
(ii)           There occurs a sale, exchange, transfer, or other disposition of
substantially all of the assets of the Company to another entity, whether or not
approved in advance by the Board of Directors of the Company (for purpose of
this Agreement, a sale of more than one-half of the branches of the Company
would constitute a Change in Control, but for purposes of this paragraph, no
branches or assets will be deemed to have been sold if they are leased back
contemporaneously with or promptly after their sale);
 
(iii)           A plan of liquidation or dissolution is adopted for the Company;
or


6

--------------------------------------------------------------------------------



 
(iv)           Any "person" or any group of "persons" (as such term is defined
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the
"Exchange Act"), as if such provisions were applicable to the Company, other
than the holders of shares of the Company's common stock in existence on the
date of the Opening for Business, is or shall become the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), as if such rule were applicable
to the Company, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company's then
outstanding securities.
 
(d)           In the event that the Executive's employment is terminated during
the Term as a result of his death or disability, he (or his estate, as the case
may be) shall not be entitled to any payments or other benefits pursuant to this
Section 5.5 or otherwise.
 
5.6           Mitigation by Executive. Executive shall not be required to
mitigate the amount of any payment provided for in Section 5.5 by seeking other
employment or otherwise.
 
6.           Effect of TARP Participation.
 
6.1           Basic Agreement re Effect of TARP Participation. It is anticipated
by Executive and Company that Company may elect to participate in the Troubled
Assets Relief Program ("TARP") established under the Emergency Economic
Stabilization Act of 2008 ("EESA"), as amended by the American Recovery and
Reinvestment Act of 2009 ("ARRA") and any subsequent legislation whether
heretofore or hereafter enacted ("Subsequent Legislation") and as implemented by
present and future regulations of applicable federal government agencies
("Implementing Regulations") (the requirements of EESA, ARRA, Subsequent
Legislation and Implementing Regulations that may be applicable to the Company
or Executive or the compensation or benefits provided to Executive under this
Agreement or otherwise as a result of the Company's participation in TARP are
sometimes referred to herein as the "TARP Provisions"). In that event, if the
compensation and benefits to be provided to Executive pursuant to Sections 3, 4
and 5 of this Agreement, or any portion or element thereof, or any other
compensation, benefits or perquisites hereafter agreed upon by the parties, must
be reduced, delayed or otherwise modified in order for the Company to comply
with any of the TARP Provisions, as interpreted and implemented by regulations
of the U. S. Department of the Treasury and the terms of any contract between
Company or Executive and said Department or any other agency of the federal
government (""TARP Requirements"), this Agreement and all such other
compensation, benefits and perquisites and agreements relating to any of the
foregoing shall automatically be deemed amended to cause the Company to be in
compliance at all times with the TARP Requirements. Executive and Company shall
negotiate in good faith to document, by amendment or amendments to this
Agreement or any other agreements, plans or benefits, the modifications so
required, but the parties' failure to reach final agreement shall not negate the
provisions of this Section.
 
 
7

--------------------------------------------------------------------------------



 


6.2           Agreements Supporting TARP Waiver. In consideration for the
benefits Executive will receive under this Agreement and potentially as a result
of Company's participation in TARP, Executive hereby voluntarily waives any
claim against the Company for any changes to Executive's compensation or
benefits that are required for Company to comply with TARP Requirements. This
waiver includes all claims Executive may have under the laws of the United
States or any state related to the requirements imposed by any of the TARP
Requirements, including without limitation a claim for any compensation or other
payments Executive would otherwise receive, any challenge to the process by
which any of the TARP Requirements were adopted and any tort or constitutional
claim about the effect of any of the TARP Requirements on Executive's employment
relationship with Company. Executive agrees to execute such waivers and other
agreements as may be requires by the U.S. Treasury Department in connection with
Company's participation in TARP.
 
7.           Non-Disclosure. The Executive covenants and agrees that Executive
will not at any time, either during the Term or thereafter, use, disclose or
make accessible to any other person, firm, partnership, corporation or any other
entity any Confidential and Proprietary Information (as defined herein), other
than to (a) Executive's attorney or spouse in confidence, (b) while employed by
the Company, in the business and for the benefit of the Company, or (c) when
required to do so by a court of competent jurisdiction, any government agency
having supervisory authority over the business of the Executive or the Company
or any administrative body or legislative body, including a committee thereof,
with jurisdiction.
 
For purposes of this Agreement, "Confidential and Proprietary Information" shall
mean non-public, confidential, and proprietary information provided to the
Executive concerning, without limitation, the Company's financial condition
and/or results of operations, statistical data, products, ideas and concepts,
strategic business plans, lists of customers or customer information,
information relating to marketing plans, management development reviews,
including information regarding the capabilities and experience of the Company's
employees, compensation, recruiting and training, and human resource policies
and procedures, policy and procedure manuals, together with all materials and
documents in any form or medium (including oral, written, tangible, intangible,
or electronic) concerning any of the above, and other non-public, proprietary
and confidential information of the Company; provided, however, that
Confidential and Proprietary Information shall not include any information that
is known generally to the public or within the industry other than as a result
of unauthorized disclosure by the Executive. It is specifically understood and
agreed by the Executive that any non-public information received by the
Executive during Executive's employment by the Company is deemed Confidential
and Proprietary Information for purposes of this Agreement. In the event the
Executive's employment is terminated for any reason, the Executive shall
immediately return to the Company upon request all Confidential and Proprietary
Information in Executive's possession or control.
 
8.           Non-Solicitation. Executive agrees that during the Term and for a
period of twelve (12) months thereafter, unless the Executive obtains the
Company's prior written permission, which may be granted or denied at the
Company's sole and absolute discretion, the Executive shall not:
 
(a)           solicit or divert to any competitor of the Company or, upon
termination of the Executive's employment with the Company, accept any business
from any individual or entity that is a customer or a prospective customer of
the Company, to the extent that such prospective customer was identifiable as
such prior to the date of the Executive's termination, except that this covenant
of non-solicitation shall not apply with respect to anyone who, while having
previously been a customer or prospect of the Company, is no longer a customer
or prospect of the Company at the time of the solicitation; and/or
 
 
8

--------------------------------------------------------------------------------

(b)           induce or encourage any officer and/or employee of the Company to
leave the employ of the Company, hire any individual who was an employee of the
Company as of the date of the termination of the Executive's, or induce or
encourage any customer, vendor, participant, agent or other business relation of
the Company to cease or reduce doing business with the Company or in any way
interfere with the relationship between any such customer, vendor, participant,
agent or other business relation and the Company.
 
9.           Noncompete Agreement. For a period of twelve (12) months after any
resignation or termination of Executive's employment for any reason, Executive
shall not, directly or indirectly, within 25 miles of any office of the Company,
enter into or engage directly or indirectly in competition with the Company or
any subsidiary or other company under common control with the Company, in any
financial services business conducted by the Company or any such subsidiary at
the time of such resignation or termination, either as an individual on his own
or as a partner or joint venturer, or as a director, officer, shareholder,
employee, agent, independent contractor, nor shall Executive assist any other
person or entity in engaging directly or indirectly in such competition.
 
10.           Non-Disparagement. During the Term, after its expiration and
following the termination of this Agreement by the Company or the Executive for
any reason, each party agrees not to make any statements, in writing or
otherwise, that disparage the reputation or character of the other party or, in
the case of the Company, any subsidiaries or affiliates of the Company or any of
their respective managers, directors, officers, stockholders, partners, members
or employees, at any time for any reason whatsoever, except that nothing in this
Section shall prohibit any party from giving truthful testimony in any
litigation or administrative proceedings either between the Executive and the
Company or in connection with which such party is subpoenaed and required by law
to give testimony, including without limitation, any action by the Executive to
enforce Executive's rights hereunder.
 
11.           Severance Compensation Conditional; Remedies for Breach of
Sections 7, 8, 9 and 10; Independence of Covenants; Notice to Others; Savings
Clause.
 
11.1           Severance Compensation Independent. Company's obligation to pay
Severance Compensation is conditioned on Executive's compliance with Paragraphs
7, 8, 9 and 10 of this Agreement and Company shall not be obligated to pay such
Severance Compensation in the event of any breach by Executive of such
Paragraphs.


11.2           Remedies for Breach of Sections 7, 8, 9 and 10. Executive and
Company agree that the covenants in Sections 7, 8. 9 and 10 are reasonable
covenants under the circumstances. Executive agrees that any breach of the
covenants set forth in Sections 7, 8, 9 and 10 of this Agreement will
irreparably harm the Company. The Executive and the Company agree that in the
event of any breach by the Executive of the provisions set forth in Section 7,
8, 9 and 10 of this Agreement, the Company shall be entitled to all rights and
remedies available at law or in equity, including without limitation, the
following cumulative and not alternative rights:
 
9

--------------------------------------------------------------------------------



 
(a)           the right to obtain injunctive or other equitable relief to
restrain any breach or threatened breach or otherwise to specifically enforce
the provisions of this Agreement, it being agreed that monetary damages alone
would be inadequate to compensate the Company, the amount of such damages will
be difficult (if not impossible) to prove precisely, and would be an inadequate
remedy for such breach;


(b)           the right to institute civil suit to recover damages suffered by
the Company;
 
(c)           the right to recover actual reasonable attorneys' fees and other
costs incurred by the Company in connection with pursuing remedies hereunder;
and
 
(d)           the right to seek an equitable accounting of all earnings, profits
and other benefits arising from any such violation.
 
11.3           Independence of Covenants. The existence of any claim or cause of
action of the Executive against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of the provisions of Sections 7, 8, 9 and 10.
 
11.4           Notice to Others. Executive agrees to notify any future
prospective employers and future employers, and any future joint venturers,
partners and contracting parties of Executive, whose activities may be deemed to
compete with Company of the existence of each of the covenants contained in
Sections 7, 8, 9 and 10 of this Agreement.
 
11.5           Savings Clause. In the event that any provision or provisions of
any of the covenants in Section 7, 8, 9 and 10 would otherwise be determined by
any court of competent jurisdiction to be unenforceable in whole or in part by
reason of being for too great a period of time or covering too great a
geographical area or too broad a product market, or for any other reason, each
such covenant shall nevertheless remain in full force and effect and be
construed so as to be enforceable as to that period of time and geographical
area and product market, and on such other conditions, as may be determined to
be reasonable by the court.
 
12.           Amendments. No amendments to this Agreement shall be binding
unless in writing and signed by both parties.
 
13.           Notices. All notices under this Agreement shall be in writing and
shall be deemed effective (i) when delivered in person or by facsimile,
telecopier, telegraph or other electronic means capable of being embodied in
written form, or (ii) forty-eight (48) hours after deposit thereof in the U.S.
mails by certified or registered mail, return receipt requested, postage
prepaid, addressed, in the case of Executive, to his last known address as
carried on the personnel records of Company and, in the case of Company, to the
corporate headquarters, attention of the Chairman of the Board of Directors (or
if Executive is at that time the Chairman of the Board of Directors, then to the
Secretary of the Company), or to such other address as the party to be notified
may specify by notice to the other party.
 
14.           Entire Agreement. This Agreement is the entire agreement of the
parties with respect to its subject matter and supersedes and replaces all other
negotiations, discussions and prior or contemporaneous agreements between the
parties, whether oral or written, with respect to the subject matter of
Executive's employment with Company.
10

--------------------------------------------------------------------------------



 


 
15.           Binding Effect and Benefits. The rights and obligations of Company
and Executive under this Agreement shall inure to the benefit of and shall be
binding upon the respective heirs, personal representatives, successors and
assigns of Company and Executive.
 
16.           Construction. This Agreement shall be construed under the laws of
the Commonwealth of Pennsylvania, as they may be preempted by federal laws and
regulations. Section headings are for convenience only and shall not be
considered a part of the terms and provisions of the Agreement.
 
17.           Governing Law; Jurisdiction; Venue. The validity, interpretation,
construction, performance and enforcement of this Agreement shall be governed by
the internal laws of the Commonwealth of Pennsylvania, without regard to its
conflicts of law rules, and by federal law to the extent it pre-empts state law.
For purposes of any action or proceeding, the Executive irrevocably submits to
the exclusive jurisdiction of the courts of the Commonwealth Pennsylvania and
the courts of the United States of America located in Pennsylvania for the
purpose of any judicial proceeding arising out of or relating to this Agreement
or otherwise. The Executive irrevocably agrees to service of process by
certified mail, return receipt requested, to the Executive at the addressed
listed in the records of the Company. The proper venue for all such disputes,
actions or proceedings shall be Chester County. The parties agree that in any
action or proceeds arising under this Agreement, attorneys' fees and costs shall
be awarded to the prevailing party.


18.           Executive's Acknowledgment of Terms and Right to Separate Counsel.
Executive acknowledges that he has read this Agreement fully and carefully,
understands its terms and that it has been entered into by Executive
voluntarily. Executive further acknowledges that Executive has had sufficient
opportunity to consider this Agreement and discuss it with Executive's own
advisors, including Executive's attorney and accountants and that Executive has
made Executive's own free decision whether and to what extent to do so.
 
19.           Legal Expenses. Company shall pay to Executive all reasonable
legal fees and expenses incurred by him in seeking to obtain or enforce any
rights or benefits provided by this Agreement to the extent he prevails in such
efforts.
 
20.           Indemnification of Executive. Company shall indemnify Executive
against any liability incurred in connection with any proceeding in which the
Executive may be involved as a party or otherwise by reason of the fact that
Executive is or was serving as Chief Executive Officer to the extent permitted
by the Company's articles of incorporation, bylaws and applicable law. To
further effect, satisfy or secure the indemnification obligations provided
herein or otherwise, the Company shall cause its director and officer liability
insurance to cover Executive during the Term and for such period thereafter as
the Company's liability insurance policy permits coverage for actions or
omissions of former directors or officers.
 


[Signature Page Follows]
11

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, the parties hereto have caused the due execution of this
Agreement as of the date first set forth above.


 
 
 
CUSTOMERS BANCORP, INC.
 
 
 
 
Attest: ____________________
By: /s/ Robert E. Wahlman
 
 
 
 
 
Jay Sidhu
 
 
 
 
Witness: ___________________
/s/ Jay Sidhu
 
signature



 
12